Citation Nr: 1709171	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  15-31 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date of June 12, 2014, for the grant of nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to November 1956.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Board notes that while the Veteran submitted a VA Form 9 pertaining to service connection of the back, an acquired psychiatric disability, bilateral hearing loss, and tinnitus, the claim has not yet been certified to the Board.  The Board's review of the claims file reveals that the agency of original jurisdiction (AOJ) may still be taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 2014 notice of disagreement, the Veteran requested an effective date of June 12, 2014, for the grant of nonservice-connected pension benefits.  

2.  The record demonstrates that the current effective date for the grant of nonservice-connected pension benefits is March 1, 2014.   


CONCLUSION OF LAW

As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of entitlement to an effective date of June 12, 2014.  
38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.101 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105 (West 2014). 

Here, in an October 2014 rating decision, the Veteran was granted entitlement to special monthly pension, effective June 16, 2014, the date his claim for pension was received.  In a December 2014 notice of disagreement, the Veteran specifically stated that he was appealing the effective date assigned for the grant of nonservice-connected pension benefits and that the effective date should be June 12, 2014.  

However, based on the notice letter sent to the Veteran at the same time of the October 2014 rating decision, the actual assigned effective date for the Veteran's nonservice-connected pension was March 1, 2014.  A supplemental statement of the case from February 2016 also reflects that March 1, 2014, was the correctly assigned effective date.  

In the Board's view, the current effective date assigned is earlier than the effective date specifically sought by the Veteran.  As a result, no case or controversy regarding this issue remains and there is no remaining allegation of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105 (d)(5).  Accordingly, the Board is without jurisdiction to review the appeal with respect to this issue, and it is, therefore dismissed.  



ORDER

The claim for an effective date of June 12, 2014, for the grant of nonservice-connected benefits is dismissed.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


